—Judgment, Supreme Court, New York County (Brenda Soloff, J., at preliminary appearances; Jeffrey Atlas, J., at plea and sentence), rendered December 6, 1996, convicting defendant of attempted *167criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, tó a term of 3 to 6 years, unanimously affirmed.
By entering a guilty plea before a court-ordered hearing had been held on his suppression motion, defendant waived any claim that the physical evidence the People intended to use against him had been obtained through illegal search and seizure of his person (see, People v Fernandez, 67 NY2d 686, 688; People v Garcia, 244 AD2d 233). We reject defendant’s contention that the suppression motion should have been granted on the papers, without scheduling a hearing thereon (see, CPL 710.60 [2]).
The court properly exercised its discretion in denying without a hearing defendant’s motion for reassignment of counsel, inasmuch as that motion was based entirely on boilerplate assertions of neglect that were contradicted by the omnibus motion and motion to controvert the search warrant filed by defendant’s assigned counsel (People v Batista, 191 AD2d 317, lv denied 81 NY2d 1011). Concur — Sullivan, J. P., Rosenberger, Rubin, Williams and Mazzarelli, JJ.